Citation Nr: 1045935	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
disability manifested by tiredness, weakness, night sweats, and 
blurred vision.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to March 1960.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for a disability manifested by tiredness, weakness, 
night sweats, and blurred vision; and denied claims for service 
connection for COPD and multiple myeloma.  

In August 2010, the Veteran was afforded a hearing before Lana K. 
Jeng, who is the Acting Veterans Law Judge rendering the 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).    

The issue of entitlement to service connection for skin 
cancer has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  In an unappealed decision, dated in November 2005, the RO 
denied the Veteran's claim for service connection for a 
disability manifested by tiredness, weakness, night sweats, and 
blurred vision.    

2.  The evidence received since the RO's November 2005 decision, 
that was not previously of record, and that is not cumulative of 
other evidence of record,
does not raise a reasonable possibility of substantiating the 
claim for service connection for a disability manifested by 
tiredness, weakness, night sweats, and blurred vision.      

3.  The Veteran does not have COPD as a result of his service.

4.  The Veteran does not have multiple myeloma as a result of his 
service.


CONCLUSIONS OF LAW

1.  The RO's November 2005 denial of service connection for a 
disability manifested by tiredness, weakness, night sweats, and 
blurred vision, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted since the 
RO's November 2005 rating decision, and the Veteran's claim for 
service connection for a disability manifested by tiredness, 
weakness, night sweats, and blurred vision, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).    

3.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.311 (2010).  

4.  Multiple myeloma was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309, 3.311 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for a 
disability manifested by tiredness, weakness, night sweats, and 
blurred vision.   The Veteran has testified that during Operation 
Hardtack his ship came very deep into the radiation zone and was 
about a mile from the atomic blast.  The Veteran's spouse 
testified that the Veteran has night sweats and fevers.  

In November 2005, the RO denied a claim for service connection 
for a disability manifested by tiredness, weakness, night sweats, 
and blurred vision.  There was no appeal, and the RO's decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

In July 2008, the Veteran filed to reopen the claim.  In December 
2008, the RO determined that new and material evidence had not 
been presented to reopen the claim.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in November 
2005.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108 (West 2002).  When determining whether the evidence is new 
and material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).   

Service connection for cancer which is claimed to be attributable 
to ionizing radiation exposure during service can be accomplished 
in three different ways.  First, there are [specific] types of 
cancer which will be presumptively service connected.  38 
U.S.C.A. § 1112(c) (West 2002).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was incurred 
during or aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) 
(citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii) (2010).

The Veteran's service personnel records indicated that he 
participated in Operation Hardtack between April and May of 1958.  

The Veteran's service treatment reports included a June 1958 
report which indicated that his film badge showed that he 
received 204 MR (millirem) gamma radiation during Operation 
Hardtack, between April and May of 1958.  They noted that chest 
X-rays, performed in October 1958 and February 1959, were 
negative.  The Veteran's separation examination report, dated in 
March 1960, did not contain any relevant findings or diagnoses, 
and noted that a chest X-ray performed that month was negative.  
His distant vision was noted to be 20/20 (right) and 20/30 (left) 
(corrected to 20/20).  

As for the post-service medical evidence, it consisted of VA 
progress notes, dated between 2004 and 2005, which showed that 
the Veteran was treated for complaints of night sweats.  The 
assessments included "night sweats."  

Given the foregoing, the Veteran was shown to be a "radiation-
exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3)(iv)(O) 
(2010) (i.e., Operation Hardtack).  However, the Veteran did not 
assert that had a disease that should be afforded presumptive 
service connection for radiation-exposed veterans, or a 
radiogenic disease.  In this regard, VA generally does not grant 
service connection for symptoms which have not been associated 
with trauma or a disease process.  See e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (noting that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Furthermore, at the time of the 
RO's November 2005 decision, there was no competent evidence to 
show that any of the claimed symptoms were associated with a 
disease that was afforded presumptive service connection for 
radiation-exposed veterans, a radiogenic disease, or any other 
disease process that was related to service, to include as due to 
exposure to ionizing radiation.  The Board parenthetically notes 
that, as the Veteran was not shown to have claimed service 
connection for a disability involving a radiogenic disease, the 
claim was not subject to the development outlined at 38 C.F.R. 
§ 3.311.  The RO therefore determined that the preponderance of 
the evidence was against the claim that the Veteran's  disability 
manifested by tiredness, weakness, night sweats, and blurred 
vision was related to his service.  

Evidence received since the RO's November 2005 decision consists 
of VA and non-VA reports, dated between 2003 and 2010.  This 
evidence includes reports from St. John's Branson Medical Center 
(SJBMC), dated in 2003, which show treatment for complaints of 
symptoms that included skin and urinary symptoms, night sweats, 
and diplopia/ blurred vision.  He was noted to have a history 
that included a TURP (transurethral reduction of the prostate) in 
1980.  His diagnoses included COPD.  

VA progress notes, dated between 2004 and 2010, and a January 
2010 VA respiratory examination report, show treatment 
for/complaints of symptoms that include skin symptoms, dipolopia, 
and night sweats; there are notations of disorders such as 
hypertension, multiple joint DJD (degenerative joint disease), 
and basal cell carcinoma.  A November 2008 report notes 
complaints of episodic diplopia and night sweats, and that he had 
been extensively evaluated in 2005 with tests that included 
radiological tests, laboratory tests, and multiple CT's 
(computerized tomography scans), "[a]ll without significant 
findings, though [he] did have f/u [follow up] CT of thorax for 
pulmonary nodules and liver cysts that remained stable, so was 
felt to be benign."  His bloodwork was noted to be unremarkable.  
The assessments included a history of diplopia and night sweats; 
he was also noted to have COPD.  A June 2010 report notes 
complaints of tiredness and night sweats, and the following: 
"[w]e did some extensive testing without finding.  Physically, 
he checks out well."; he had an extensive workup in 2005 
including an abdominal/pelvic CT, and multiple chest X-rays; 
"[w]ill agree to repeat some eval[uations] again, though it is 
possible that we never find anything."  A July 2010 report shows 
evaluation for complaints of left eye redness, and white 
discharge, with some blurred vision.  On examination, vision was 
20/25 (right) and 20/30 (left).  It was noted that he wore OTC 
(over the counter) glasses for reading.  The assessments noted 
bacterial conjunctivitis, left eye, mild anterior blepharitis, 
bilaterally, nuclear sclerosis, bilaterally, history of ocular 
migraines, and choroidal nevus, right eye.  
 
This evidence, that was not of record at the time of the November 
2005 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156 (2010).  However, the Board finds 
that this evidence is not material.  This evidence is all dated 
beginning2003, and therefore comes at least 43 years after 
separation from service.  None of this evidence includes 
competent evidence to show that the Veteran has a disease that is 
afforded presumptive service connection for radiation-exposed 
veterans, or that any of the claimed symptoms are associated with 
a radiogenic disease, nor is there competent evidence to show 
that the Veteran has a disease process that was caused or 
aggravated by his service, to include as due to exposure to 
ionizing radiation.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.311(b) (2010); Combee.  The claim is therefore not 
reopened.  

The only other pertinent evidence received since the November 
2005 denial of the claim consists of oral and written testimony 
from the Veteran, and his spouse.  The lay testimony and 
assertions as to a causal connection between the claimed 
condition and the Veteran's service are duplicative and not new 
and material.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211 (1993) (noting that lay assertions on 
medical causation do not constitute material evidence to reopen a 
previously denied claim); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108.").  As no 
competent evidence of an association between any claimed symptoms 
that the Veteran may currently have and a disease process that 
is, in turn, associated with his active duty, has been received 
since November 2005, the Board finds that the additional evidence 
is not and material sufficient to raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2010).  The 
claim is therefore not reopened.  

Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  Service Connection

The Veteran asserts that he has COPD and multiple myeloma due to 
his service, to include COPD as due to exposure to asbestos, and 
both COPD and multiple myeloma as due to exposure to ionizing 
radiation.  He testified that he has never been a smoker, and 
that a physician who had taken a chest X-ray in association with 
his employment told him that his lungs were "black," and 
similar to that of a 40-year smoker.  

A.  COPD

The Veteran asserts that he has COPD due to exposure to asbestos 
during service, or, in the alternative, due to exposure to 
ionizing radiation.  He has testified that he was exposed to 
asbestos during his service in the Navy, with duties in an engine 
room aboard a World War II-era ship that had asbestos on the 
walls and pipes.  

In addition to the relevant law and regulations discussed in Part 
I, the Board notes the following: 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  The 
Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latency period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).   

The Veteran's service treatment reports include notations that 
chest X-rays, performed in October 1958 and February 1959, were 
negative.  The Veteran's separation examination report, dated in 
March 1960, does not contain any relevant findings or diagnoses, 
and notes that a chest X-ray performed that month was negative.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2003 and 2010.  This evidence 
includes SJBMC reports, dated between 2003 and 2004, which 
include a December 2003 CT report for the chest noting a clear 
chest without nodule, infiltrate, or lymphadenopathy.  VA 
progress notes, dated between 2004 and 2010, note COPD beginning 
in 2008.  Specifically, a January 2008 VA X-ray report notes 
scattered calcifications in the lungs compatible with old, healed 
granulomatous disease, and that there was no acute lung 
infiltrate or pleural effusion.  The report contains impressions 
of COPD, and "evidence of old healed granulomatous disease."    

A VA respiratory examination report, dated in January 2010, shows 
that the Veteran was noted to have a history of COPD, with an 
onset in 2006, and post-service employment as a mechanic and 
truck driver which he had retired from due to age or duration of 
work.  The examiner stated that the Veteran's C-file had been 
reviewed.  The diagnosis was COPD.  The examiner essentially 
stated that the Veteran's COPD was not caused by or a result of 
his service, that prolonged asbestos exposure can cause pleural 
plaques, but that these were not shown on X-ray, and that 
asbestos does not cause COPD or old, healed granulomatous DS 
(disease), and that, "[t]his is from living in certain regions 
of the world."  

The Board finds that the claim must be denied.  The earliest 
medical evidence of COPD is dated no earlier than 2008.  This is 
a period of approximately 48 years following separation from 
service.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the Veteran has COPD that was 
caused or aggravated by his service, to include as due to 
exposure to asbestos.  In this regard, the only competent opinion 
is found in the January 2010 VA examination report, and this 
opinion weighs against the claim.  The examiner essentially 
stated that exposure to asbestos could not have caused the 
Veteran's COPD.  To the extent that the Veteran asserts that he 
has COPD due to exposure to ionizing radiation during service, 
the applicable law does not afford presumptive service connection 
for COPD, nor is COPD considered to be a radiogenic disease.  See 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.311(b) (2010).  
There is no competent evidence associating the Veteran's COPD 
with exposure to ionizing radiation.   Combee.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Multiple Myeloma

As an initial matter, the Board must review all issues reasonably 
raised from a liberal reading of all documents in the record.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, as 
discussed in this decision, there is no competent evidence to 
show that the Veteran has multiple myeloma.  However, the Veteran 
is shown to be a "radiation-exposed veteran," and he is shown to 
have received a number of treatments for basal cell carcinoma, 
which is a radiogenic disease (i.e., skin cancer).  See 38 C.F.R. 
§ 3.311(b) (2010).  When the Veteran's assertions and the medical 
evidence are read in context, it appears that the Veteran may 
have intended to claim service connection for a clearly distinct 
medical condition apart from multiple myeloma, i.e., basal cell 
carcinoma.  This issue has not been adjudicated by the agency of 
original jurisdiction, and there is no basis to find that it is 
"inextricably intertwined" with the issue on appeal.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore it has been 
referred to the RO for appropriate action.  

In addition to the relevant law and regulations discussed in Part 
I, the Board notes that multiple myeloma is afford presumptive 
service connection for "radiation-exposed veterans."  See 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(3) (2010).  

The Veteran's service treatment reports do not show any relevant 
treatment, findings, or diagnoses.  The Veteran's separation 
examination report, dated in March 1960, does not note any 
relevant findings or diagnoses.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2003 and 2010.  There are notations of 
"possible lymphoma" in 2003 and 2004, which do not appear to 
have been confirmed in the subsequently dated medical reports 
(which cover a period of about six years); this evidence does not 
show that the Veteran has been afforded a diagnosis of multiple 
myeloma.  

The Board finds that the preponderance of the evidence shows that 
the Veteran does not have multiple myeloma.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an 
appellant must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  Briefly stated, there does not appear to be any 
competent evidence of record to show that the Veteran has 
multiple myeloma. 

C.  Conclusion

With respect to the Veteran's own contentions, and his spouse's 
contentions, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (noting that a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contention that COPD and 
multiple myeloma were caused by service that ended in 1960.  The 
Veteran's assertions are competent evidence to show that he 
experienced respiratory symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (stating that "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence; if the Board concludes that the lay evidence 
presented by a Veteran is credible and ultimately competent, the 
lack of contemporaneous medical evidence should not be an 
absolute bar to a Veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

The Board finds that the oral and written testimony is 
insufficiently probative to warrant a grant of either of the 
claims.  Lay persons do not have the requisite skill, knowledge, 
or training, to be competent to provide a diagnosis of either of 
the claimed disabilities, or to state whether these conditions 
were caused or aggravated by service, to include as due to 
exposure to asbestos, or ionizing radiation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting the Veteran's assertions does not render his 
statements incredible in and of itself, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the post-service 
medical records do not show any relevant treatment prior to 2003, 
there is no competent evidence of multiple myeloma, and there is 
no competent evidence of a nexus between either of the claimed 
conditions and the Veteran's service, to include as due to 
exposure to asbestos, or ionizing radiation.  Given the 
foregoing, the Board finds that the post-service medical evidence 
outweighs the lay contentions to the effect that the Veteran has 
COPD or multiple myeloma that are related to his service.   

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  With 
regard to the claim to reopen, although the Veteran has not been 
afforded an examination, and although an etiological opinion has 
not been obtained, since the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claim for service connection for COPD, the 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  The examination report reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that this examination 
report is adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.


With regard to the claim for multiple myeloma, the Veteran has 
not been afforded an examination, and an etiological opinion has 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, the service 
treatment records do not show any relevant treatment, and there 
is no competent evidence to show that the Veteran has multiple 
myeloma.  Given the foregoing, the Board finds that the standards 
of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-service 
treatment record provides evidence against these claims.  The 
Board concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  








ORDER

New and material evidence not having been submitted, the claim 
for service connection for a disability manifested by tiredness, 
weakness, night sweats, and blurred vision, is not reopened.  

Service connection for COPD is denied.

Service connection for multiple myeloma is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


